Citation Nr: 0425224	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1981, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a right shoulder disability.  The veteran 
perfected a timely appeal of this determination to the Board.

Here, the Board observes that, in a rating decision dated in 
March 1987, the RO denied service connection for a right 
shoulder disability.  However, the Board finds no evidence in 
the record indicating that the veteran was ever notified of 
this determination.  Indeed, in a March 1987 letter, the RO 
notified the veteran that certain claims had been granted, 
but there was no reference to the several claims that had 
been denied in the March 1987 decision, including his claim 
of service connection for a right shoulder disability.  
Because the veteran did not receive written notification of 
the March 1987 RO decision that denied his claim, that 
determination did not become final.  See 38 U.S.C.A. § 
5104(a), (b); 38 C.F.R. § 3.104(a); Best v. Brown, 10 Vet. 
App. 322, 325 (1997); see also, 38 C.F.R. § 3.103(e) (1986); 
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Absent a final 
decision, there is no requirement that new and material 
evidence be submitted in order to reopen the claim.  Best, 10 
Vet. App. at 325.  For this reason, the Board has 
characterized the issue as presented above. 

In April 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veteran's Law Judge.  At the hearing, the 
Veteran's Law Judge held the record open for 30 days in order 
to allow the veteran time to submit additional evidence.  
Subsequent to the hearing and within the allotted time 
period, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a right shoulder disability must be remanded for further 
action.

During the June 2001 VA examination, the examiner reported 
that the veteran had undergone treatment for his right 
shoulder at Fort Knox after coming home from Vietnam.  The 
examiner also indicated that the veteran had been seen by an 
Oakland VA physician for his right shoulder and that his 
primary care physician referred him to the Plastics clinic at 
the Pittsburgh, Pennsylvania, VA Medical Center for 
evaluation and surgery in February 2001 for right brachial 
compression.  The examiner indicated that the veteran had an 
S-shaped surgical scar approximately 14 cm in length on his 
right shoulder and further indicated that certain noted 
cervical disc problems may be causing some of the veteran's 
right shoulder complaints.  Finally, the examiner indicated 
that the veteran would be undergoing an MRI of the cervical 
spine at a later date, that he was to be seen by the Plastics 
department for follow up, and that the veteran had been 
referred to the neurosurgery department for an August 2001 
appointment.  None of the foregoing medical or treatment 
records, mentioned by the VA examiner in June 2001, have been 
associated with the veteran's claims file.  And the Board 
further notes that the June 2001 examiner failed to indicate 
whether he had reviewed the veteran's claims file in 
connection with his examination.

In addition, the Board notes that the veteran's right 
shoulder condition may have changed over time.  In the 
January 1987 VA examination report, the examiner indicated 
that the veteran was injured in service when a tree fell on 
him, injuring his right shoulder.  This is similar to the 
testimony offered by the veteran before the Board in April 
2004.  In January 1987, the veteran was diagnosed with status 
post contusion of the right shoulder, remote, asymptomatic.  
In June 2001, however, the VA examiner indicated that the 
veteran's right shoulder complaints may be linked to cervical 
spine problems and diagnosed the veteran with right shoulder 
pain secondary to cervical disc pathology.  These two 
impressions may be consistent (the veteran's in-service 
injury may have caused cervical spine problems) or they may 
indicate that the veteran's current right shoulder problems 
may be of a different origin from his 1987 condition.  It is 
unclear from the record.  

Based on the foregoing, the Board finds that this matter must 
be remanded for further development, to include a new VA 
examination.  The record indicates that significant, recent 
medical and treatment records have not been associated with 
the veteran's claims file and also indicates that the 
veteran's file may not have been reviewed by the June 2001 
examiner in connection with his examination and opinion.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003) (VA must obtain any outstanding private medical 
records that have not been associated with the claims file); 
see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file); Snuffer v. Gober, 10 Veteran. App 400 (1997) (VA 
examiner must review claims file).

In addition, the record is not clear with respect to the 
exact nature of the veteran's current right shoulder problems 
and, whether these problems can be linked to his in-service 
injury or whether they are of a different origin.  In this 
regard, the Board notes that the veteran received the Combat 
Infantryman Badge for his service in Vietnam.  He should 
therefore be afforded the presumption granted to such 
veterans by 38 C.F.R. § 1154(b) with respect to his account 
of the in service injury to his right shoulder, including his 
testimony before that Board that this injury occurred to his 
right, rather than his left, shoulder.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his right shoulder since 
service.  This should specifically 
include medical and treatment records 
from Fort Knox, to the extent not already 
included in the veteran's service medical 
records, dated since March 1970; the 
Oakland VA physician indicated by the 
veteran in the June 2001 VA examination, 
for all periods after service; the 
veteran's primary care physician 
indicated by the veteran in the June 2001 
VA examination, for all periods after 
service; the Plastics clinic at the 
Pittsburgh, Pennsylvania, VA Medical 
Center, for all periods after service, 
including all records related to the 
February 2001 surgery for right brachial 
compression and related follow up care; 
the neurosurgery department, presumably 
at the Pittsburgh, Pennsylvania, VA 
Medical Center (although this should be 
confirmed with the veteran), for all 
periods after June 2001.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and etiology of any 
right shoulder disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
right shoulder disability found to be 
present.  If the examiner diagnoses a 
right shoulder disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's right shoulder disability was 
caused by or had its onset during 
service.  In offering this assessment, 
the examiner should specifically comment 
on (i) the veteran's account of his in-
service injury to his right shoulder, 
(ii) the March 1970 notation in the 
veteran's service medical records (body 
tag) regarding the injury to his left 
shoulder and ear, including whether the 
noted injuries, if suffered by the right 
(as opposed to the left) shoulder, are 
related to his current disability, and 
(iii) the relationship, if any, between 
the any cervical spine problems that the 
veteran may have and his right shoulder 
condition.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review this 
claim.  When adjudicating this claim, the 
RO must consider the application of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) and must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




